DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an anode, classified in H01M 2004/027 and H01M 4/133.
II. Claims 8-15, drawn to a cathode, classified in H01M 2004/028 and H01M 4/131.
III.  Claims 16-20, drawn to a cell, classified in H01M 10/052.

3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, the inventions can have a materially different design and effect given Invention I is drawn to an anode with the features as set forth including wherein the unit capacity CSA2 of a second anode region is greater than or equal to the unit capacity CSA1 of a first anode region which is not part of Invention II, whereas Invention II is drawn to a cathode with the features as claimed including that the unit area capacity CSC2 of a second cathode region is less than or equal to 98% of the unit area capacity CSC1 of the first cathode region which is not part of Invention I.  Furthermore, the inventions as 

Inventions I and III are directed to related products The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Invention III does not require an anode wherein the unit capacity CSA2 of a second anode region is greater than or equal to the unit capacity CSA1 of a first anode region as required of Invention I, whereas Invention I does not require any of the features as set forth in the last 6 lines of the claim required of Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, Invention III does not require that the cathode requires a unit area capacity CSC2 of a second cathode region is less than or equal to 98% of the unit area capacity CSC1 of a first cathode region, whereas Invention II does not require any of the features as set forth in the last 6 lines of the claim required of Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

5.	A telephone call was made to Juan Marquez on 3/30/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/AMANDA J BARROW/Primary Examiner, Art Unit 1729